The defendant insists that there never was any such judgment as that recited in the fi. fa. and venditioni, and that, therefore, the said executions were void in law. The judgment on the sci. fa. against the heirs by default, at April Term, 1842, was that the lands descended from their ancestor to them are condemned to the satisfaction of the judgment recited in the sci. fa., which was for $2,000, to be discharged by force of the statute by the payment of the damages assessed by the jury for the breach of the conditions of the bond. Revised Statutes, ch. 31, sec. 63. There never was a judgment against the heirs of G. Neely for the sums mentioned in the fi. fa. and venditioni under which the land was levied on and sold to the lessor of the plaintiff; the judgment having been for $2,000 and the executions being for $395.44, the damages assessed for the breach. Besides, the judgment was against the lands descended, and the executions were against the goods and chattels, lands and tenements of the heirs themselves. The judgment was thus against the assets of the ancestor in the hands of the heirs, while the execution was de bonis propriis of the heirs. Those variances between the judgment and executions are fatal to the plaintiff's title, and the judgment must be
PER CURIAM.                                   Affirmed. *Page 15 
(4)